DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022has been entered.
Response to Amendment
	The amendment filed on 01/28/2022 has been entered. As indicated by the amendment: Claims 2, 5 – 8, and 11 have been canceled. Claim 15 is amended. Thus, claims 1, 3 – 4, 9 – 10, and 12 – 25 are currently pending. Applicant’s Remarks/Arguments are fully considered (see “response to Arguments” section) and the following Non-Final rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 – 4, 9 – 10 and 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samler (US 2004/0050824 A), herein after called Samler-824, in view of Samler (US 2004/0050822 A), herein after called Samler-822, in further view of Hemmert et al. (US 2013/0327746 A1), here in after called Hemmert.
Regarding claim 1,  Samler- 824 discloses a TIG (Tungsten Inert Gas) welding torch (14, FIG. 2) comprising a torch body (torch body 32, FIG.2), a collet (collet 40, FIG.2) for retaining a tungsten rod (the collet 40 has a chamber 54 to enable an electrode 24 to extend through, (0022, FIG.4)), and a back cap (back cap 34, FIG.2), in which the collet passes through an aperture in the torch body (the collet 40 passes through the torch head 61(an aperture in the torch body) from the rear of the torch body to the front of the torch body, (0023, FIG.5)), and is joined directly to the back cap by a screw thread (back cap 34 has a threaded inner portion 44 that is adapted to receive a corresponding threaded outer portion 46 of the collet 40, (0021) and the collet 40 is threaded to the back cap 34, (0025)), the collet being drawn backwards against a front section of the torch body, to close the collet and retain the tungsten rod when the screw thread is tightened (to secure electrode 24 to the torch body, the electrode 24 is disposed through the collet body 42 and collet 40 and the collet 40 is threaded to the back cap 34. The back cap 34 has a threaded inner portion 44 that is adapted to receive a threaded outer portion 46 of the collet 40. By threading the collet 40 to the back cap 34, a consistent concentric arrangement of the collet 40 and back cap 34 is obtained, (0025). Please note here, the collet 40 is threaded into the back cap 34. Thus, the collet 40 is drawn into the back cap 34 which is backwards against the front section of the torch).

	However, Samler- 822 that teaches a TIG welding torch (0002), also teaches a collet/collet body (40) passing through the torch head 60 (an aperture of the torch body 32) from the front end of (60) to the back end of (60), (0022 and see FIG.4). This conveniently enables the first threaded portion (42) of the collet/collet body (40) to threadingly engage the front-end threaded portion of the torch head while the second threaded portion (44) of the collet/collet body (40) remains in front of the torch head to engage and secure the nozzle (0020, FIG.4). 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to make the collet to pass through the aperture (torch head 60) in the reverse direction, from the front of the torch body to the rear of the torch body, instead of from the rear end to the front end of the torch body in order to place the two threaded portions, first threaded portion (42) and second threaded portion (44), of the collet/collet body 40 to threadingly secure the torch head and the nozzle respectively and reversal of direction of fitting parts is considered an obvious modification that does not impart patentability, MPEP 2144.04. VI (A).
	Further, Samler- 824 in view of Samler- 822 do not explicitly teach a slot and key arrangement is provided between the collet and torch body, for preventing rotation of the collet with respect to the torch body when the collet is inserted into the torch body.
However, Hemmert that teaches a welding torch capable of detecting the size of a welding material (0001), also teaches that a key piece (36) and a corresponding receiving groove 37 of the welding torch 10 to secure the collet in a unique position within (0022, FIG. 2B).
The advantage of this key and slot arrangement is that each different collet body 16 may be associated with a key piece 36 in a unique position or configuration such that each different collet body 16 fits into the welding torch 10 in a unique position with corresponding groove 37, 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the collet taught by Samler- 824 in view of Samler- 822 to include a unique key and slot arrangement in order to identify and detect a specific collet by the welding torch system based on its key/slot configuration that uniquely fits in position the collet to the torch body. 
Regarding claim 3, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 1, in which the slot and key is provided on a rear section of the collet (the key piece 36 is provide on the backend section of the collet, Hemmert (0022, FIG. 2B)).  
Regarding claim 4, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 1, in which a front section of the aperture in the torch body has an internal taper, and/or the outside of the collet has an exterior taper, so that the collet is closed to grip the tungsten rod as the collet is drawn backwards by tightening of the back cap (the collet 40 has a tapered end surface 60 to facilitate compression of the collet 40 and is adapted to grip the electrode 24 as the collet 40 is compressed, Samler- 824 (0022)).   
Regarding claim 9, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 4. in which an undercut is provided in the collet, forwards of the taper (slits 56 are provided in the collet 40 forwards of the tapered end surfaces 60, Samler-824 (0022, FIG.6 and FIG7)).  
Regarding claim 10, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 1, in which the collet includes a central heat sink section, the heat sink section including channels allowing gas flow to cool the collet in use (the central section of the collet/collet body 49 has the entrance holes 52 and exit holes 58 (channels) to enable gases (gases including cooling fluids, Salmer (0004) to enter and exit the integral collet/collet body 40 , Salmer- 822 (0021, FIG.4)).  
Regarding claim 12, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 1, in which an integrated gas lens is provided around the front of the collet (a gas lens is provided at the rear portion of the torch head 61 around the front of collet 40, Samler- 824 (0023, FIG.5)).
Regarding claim 13, Samler- 824 in view of Samler- 822 in further view of Hemmert teaches a TIG welding torch as claimed in claim 12, in which the gas lens is retained in an undercut forward of a tapered section of the collet (gas lens is provided to the torch head 61 at the rear threaded portion 63 for securing the collet 40 and the back cap 34 assembly to the torch head 67, Samler-824 (0023)).  
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samler-822 in view of Wada et al. (US 2017/0087659 A1, foreign priority date march 19, 2014), here in after called Wada.
Regarding claim 14, Samler- 822 discloses a TIG welding torch (a TIG welding torch (14), FIG. 2) including a torch body (32, FIG. 2),and a back cap (34, FIG.2), the back cap is elongate and hollow with an open end (the back cap is elongate and hollow with an open end and a closed end on the other to seal the end of the torch body 32, (0018, FIG. 2,4 and 5)), the back cap being attachable to the torch body by a screw thread (the back cap 34 is attachable to the torch head second thread portion of the torch body 32, (0022, FIG. 5 and 6)), the torch body being overmoulded with a resilient material (the torch body 32 also has an insulating layer 65 disposed over the torch head 60 to electrically insulate the torch body 32, (0022)) and a back cap including exterior tapered front section at the open end for interfacing with and sealing against the resilient overmoulding of the torch body (the back cap 34 has exterior tapered front section as shown in FIG.4 , the back cap 34 has a thinner (tapered by about 90°) exterior front section at the open end (please note: the phrase “exterior tapered front section” here is interpreted to mean reduced or diminished exterior front section unless otherwise a tapering angel is provided) and is adapted to interfacing with and seal the end of the torch body 32 overmoulded with an insulating layer 65 so that gas does not leak out of the torch body 32, (0018, 0022, FIG. 4)).
Salmer is silent about the overmoulding extending behind a brass body.
However, Wada that teaches a TIG welding torch (100, FIG.1A), also teaches, as it is widely known in the art of welding apparatus and taught in Wada here, a torch body 104 is made from brass (0114) and this is done because the body of the welding torch is required to be less electrically and thermally conductive compared to the internal parts (for example, the collet or the collet body) to decrease unwanted heating of the body. Thus, body of the torch 104 is made from metallic material with lower conductivity and thermal conductivity (like brass) than those of the collet 102 and the collet body 103 (0114).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the TIG welding torch disclosed by Salmer to have body be made out of brass in order to decrease unwanted heating of the body of the torch.
Regarding claim 16, Samler- 822 in view of  Wada teaches a TIG welding torch as claimed in claim 14, in which the back cap is attached to the torch body by screw threading the back cap to a collet inserted through the torch body from the front of the torch body (the back cap 34 is attached to the torch head second thread portion of the torch body 32, where in the collet/collet body 40 is inserted through the front portion of the torch body, Salmer (0022, FIG. 4, 5 and 6)). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmer- 822 in view of Wada in further view of Keller et al. (US 4145595 A), here in after Keller.
Regarding claim 15, Salmer as evidenced by Wada teaches a TIG welding torch as claimed in claim 14. But,
Salmer-822 in view of Wada is silent about the overmoudling (insulating layer 65) is a silicone-based material.

It would have been obvious for someone with ordinary skill in the art at the time of filling to modify the insulating polymeric material 65 overmoulding of the torch body disclosed by Salmer- 822 in view of Wada to be fabricated from silicon rubber molding compound in order to make a good insulated and light weight welding torch.
Claim 17 and 21 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert in view of  Wada.
Regarding claim 17, Hemmert discloses a TIG welding torch including a torch body (10, FIG.1), a front section for holding a tungsten rod and conducting electricity to the tungsten rod
 (when fully assembled, the tungsten electrode 12 is generally disposed inside the collet 18, and the collet 18 is generally disposed inside the collet body 16 in a concentric manner and the collet body 16 is attached to the torch body 22, (0018, 0019 and FIG. 1), and nozzle for surrounding the metallic front section (nozzle 14 surrounds front section of body 22, (enclosed FIG.1)), characterized in that a heat isolation spacer is provided between the metallic front section and the ceramic nozzle (as shown in the enclosed FIG.1, the heat shield spacer 20 is provided between the metallic front section and cup/nozzle 14), the heat isolation spacer being attached, at a point of attachment, to the metallic front section at a rear end of the metallic front section and a rear end of the heat isolation spacer (as shown in FIG. 1 enclosed here, the rear section of the heat isolation spacer connects to the rear of the front section) , and the heat isolation spacer extending forwards of the point of attachment, spaced from the metallic front section, and the ceramic nozzle being in contact with the heat isolation spacer forward of the point of attachment when the ceramic nozzle is fitted (the heat insulation spacer has a forward extending portion spaced from the front section contacting the nozzle 14 when fully assembled, annotated FIG.1 enclosed here).

    PNG
    media_image1.png
    461
    1087
    media_image1.png
    Greyscale

Hemmert is silent about the front section of the torch body being metallic and the nozzle being ceramic.
However, as it is widely known and common in the art of welding torches, constructing the body of a torch from a metal, usually coated with an insulating layer and constructing nozzles from a ceramic material is taught by Wada: the torch nozzle 105 is made from ceramic with excellent heat resistance, (0118) and the torch body 104 is made from metallic material, (0114, 0115).
The front section of the torch body is advantageously made from mild metals of lower thermal conductivity to establish electrical connections to supply power to the electrode and is coated with material like resin for electrical insulation (0114, 0115) and nozzles are advantageously made from ceramic because ceramic is an excellent heat resistant needed to protect the nozzle from the high thermal energy during welding (0118).
Therefore, it would have been obvious for one of ordinary skill in heart at the time of filling to make the front section of the torch body metallic and the nozzle ceramic in order to 
Regarding claim 21, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is tapered inwardly towards the front of the torch (the heat shield spacer 20 has an inward tapered section to the front of the torch body, Hemmert, (enclosed FIG.1)).
Regarding claim 22, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 21, in which the ceramic nozzle has a tapered internal profile (the nozzle 14 is a tubular piece with a tapered edge that tits in to the frontend assembly, Hemmert (FIG. 1)).
Regarding claim 23, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is attached to the metallic front section of the torch by means of a screw thread (the heat shield spacer 20 is disposed between the threaded metallic front sections that threadingly fits to the collet body 16, Hemmert (FIG. 1)).
Regarding claim 24, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 23. But,
Hemmert evidenced by Wada does not explicitly teach at least two thirds of the length of the heat isolation spacer extends in front of the screw thread and does not contact the metallic front section of the torch (does not exactly define the ratio of the rear tapered end of heat shield spacer that contacts the metallic front section of the torch body to the forward extending portion that extends to the nozzle when fitted together, Hemmert (FIG. 1)).
However, it would have been an obvious matter of design choice to make at least two thirds of the length pf the heat isolation spacer to extend in front of the screw thread, since such a modification would have involved a mere change of the length of the component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert evidenced by Wada and Salmer-824.
Regarding claim 25, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 17. But,
Hemmert evidenced by Wada is silent about longitudinal slots are provided part way along the heat isolation spacer, extending from the front of the heat isolation spacer, the slots defining leaf springs between the slots.
However, it is a common practice for smaller spacers located between threadingly engaging parts like the heat shield spacer 20 of Hemmert to have longitudinal slots in order to have diametrical latitude for a compression force during thread fitting of the welding torch as evidenced by the slits 56 formed on collet 40 of Salmer-824.
Therefore, it would have been obvious for one of ordinary skill in the art to have the similar longitudinal slots for the isolation spacer 38 extending from the front of the heat isolation spacer in order to deal with the compression force during thread fitting the welding torch.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert evidenced by Wada in view of Salmer-824.
Regarding claim 18, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 17. But,
Hemmert evidenced by Wada teaches does not explicitly teach the metallic front section includes a cooling passage or thermal break in the form of a cavity, the cooling passage extending at least to a longitudinal point corresponding to the point of attachment between the heat isolation spacer and the metallic front section.
However, Salmer-824 that teaches a TIG welding torch 14 also teaches a gas flow passage 67 defined by the gap between the torch body and the collet extends from the end of 42 which attaches the isolation spacer 38 and the front section of the torch head, Salmer (FIG.7).
The advantage of such gas flow passages is to facilitate the distribution of gas (cooling gas) in the front section of the torch head.
.
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert evidenced by Wada modified by Wada.
Regarding claim 19 and 20, Hemmert evidenced by Wada teaches a TIG welding torch as claimed in claim 17. But,
Hemmert evidenced by Wada does not explicitly teach the heat isolation spacer is made from a material having lower thermal conductivity than that of the metallic front section of the welding torch, made from brass and/or copper.
However, Wada also teaches that the body bracket of the torch body 104 (the torch body portion that fits into the isolation spacer) is formed using a conductive metal material having lower thermal conductivity than the collet 3 or the collet body 4A (front section of the welding torch) and the materials can be, a steel material such as mild steel or stainless steel, brass, or the like (0114).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the TIG welding torch of Hemmert evidenced by Wada to have the heat isolation spacer to be made from stainless steel and the front section of the welding torch to be made from brass in order to make isolation spacer to be of low thermal conductivity that the metallic front.
Response to Arguments
Applicant’s arguments with respect to the obviousness Rejections made under 35 U.S.C. 103 to claim(s) have been fully considered and the following response is made herein.
“the collet/collet body (40) in Salmer is not directly joined to the back cap (34) by a screw thread because the collet/collet body (40) is only directly screwed to the nozzle (36) and the torch body (32). Instead, as the back cap (34) is rotated for tightening, the lip (68) of the back cap (34) contacts the tapered end surface (32) of the tubular portion (48) and urges it inward causing the tubular portion to be compressed to retain the tungsten rod. Furthermore, in Salmer, the collet/collet body (40) cannot be "drawn backwards against a front section of the torch body, to close the collet and retain the tungsten rod when the screw thread is tightened" as alleged by the Examiner. This is because there is no screw thread that can be tightened to join the collet/collet body (40) and the back cap (34) for retaining the tungsten rod.” 
These arguments are moot now because, as indicated above, the primary refence of the current rejection (Samler- 824) discloses the collet 40 directly threaded into the back cap 34.
Applicant also argues “Hemmert teaches a heat shield (20) that the Examiner alleges to be the "heat isolation spacer" of the present application. Hemmert describes the heat shield as "[i]n the embodiment illustrated in FIG. 1, the GTAW welding torch 10 includes an electrode 12, a cup 14, a collet body 16, a collet 18, a heat shield 20, a torch body 22, a back-cap insulator 24, an O-ring 26, a back cap 28, and a handle 30." [0018] of Hemmert. There is no other description or teaching of the heat shield of Hemmert. In fact, the term "heat shield" appears only in the singular, foregoing sentence of Hemmert noted in this reply. Any further extrapolation of this "heat shield" element by the Examiner is based on pure Examiner conjecture, and it is without refute that patentability determinations "should be based on evidence rather than on mere speculation or conjecture." Alza Corp. v. Mylan Laboratories, Inc., 464 F. 3d 1286, 1290 (Fed. Cir. 2006). Simply put, there is no indication or teaching (direct or indirect) from Hemmert that there is a "heat isolation spacer being attached, at a point of attachment, to the metallic front section at a rear end of the metallic front section and a rear end of the heat isolation spacer, and the heat isolation spacer extending forwards of the point of attachment, spaced from the metallic front section" as claimed by the present application.”
 (I). as indicated in the current rejection, the heat isolation spacer 20 and limitations claimed are taught by FIG.1 of Hemmert and is not clear what is refereed as “pure Examiner conjecture” here.
(II). “Simply put, there is no indication or teaching (direct or indirect) from Hemmert that there is a "heat isolation spacer being attached, at a point of attachment, to the metallic front section at a rear end of the metallic front section and a rear end of the heat isolation spacer, and the heat isolation spacer extending forwards of the point of attachment, spaced from the metallic front section" as claimed by the present application.” – It is not clear why or how the FIG.1 of Hemmert, included in the current rejection, does not teach the alleged limitation in quotes. It is a conclusory statement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761